FILED
                             NOT FOR PUBLICATION
                                                                               DEC 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


FERNANDO FERNANDEZ SEGURA,                       No.   20-70379

              Petitioner,                        Agency No. A090-076-984

 v.
                                                 MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 11, 2020**
                                Pasadena, California

Before: N.R. SMITH and LEE, Circuit Judges, and KENNELLY,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Fernando Fernandez Segura, a native of Mexico, petitions for review of a

decision of the Board of Immigration Appeals (“BIA”), which affirmed an

immigration judge’s (“IJ”) conclusion that his conviction was a particularly serious

crime and the IJ’s denial of his application for deferral of removal under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252.

1.    Fernandez Segura challenges the immigration court’s jurisdiction because

his Notice to Appear was deficient. We have rejected this jurisdictional argument

in Aguilar Fermin v. Barr, 958 F.3d 887, 894-95 (9th Cir. 2020) and Karingithi v.

Whittaker, 913 F.3d 1158, 1159 (9th Cir. 2019). The immigration court properly

cured the deficiencies by issuing subsequent notices that included the necessary

information in advance of Fernandez Segura’s hearings. See Aguilar Fermin, 958
F.3d at 894-95.

2.    The BIA, by relying on the IJ’s reasoning, properly concluded that

Fernandez Segura’s conviction for importation of marijuana under 21 U.S.C.

§§ 952 & 960 was a particularly serious crime barring him from withholding of

removal. See Flores-Vega v. Barr, 932 F.3d 878, 884 (9th Cir. 2019) (standard of

review); Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008) (explaining that

when the BIA relies on an IJ’s reasoning, we “examine the reasoning articulated in


                                          2
the IJ’s oral decision”). The IJ properly applied the Matter of Y-L- factors and

explained why Fernandez Segura did not rebut the presumption. See Matter of Y-

L-, 23 I. & N. Dec. 270, 275-76 (A.G. 2002), disapproved of on other grounds by

Zheng v. Ashcroft, 332 F.3d 1186 (9th Cir. 2003).

      Contrary to Fernandez Segura’s argument, Matter of Y-L- did not designate

drug trafficking crimes as per se particularly serious crimes. See Miguel-Miguel v.

Gonzales, 500 F.3d 941, 947 (9th Cir. 2007).1 Further, neither Matter of Y-L- nor

Miguel-Miguel limits the ability of an IJ to consider mental health evidence as set

forth in Gomez-Sanchez v. Sessions, 892 F.3d 985, 990 (9th Cir. 2018). Rather,

Matter of Y-L-’s presumption requires a petitioner meet the six requirements before

“other, more unusual circumstances [such as mental health evidence] might justify

departure from the presumption” Miguel-Miguel, 500 F.3d at 947 (alteration and

quotation marks omitted) (quoting Matter of Y-L-, 23 I. & N. Dec. at 277).




      1
        Fernandez Segura requests that we revisit Miguel-Miguel. We decline;
Miguel-Miguel was correctly decided. Further, even if we were to agree with
Fernandez Segura, we lack the authority to overrule a prior panel decision. See
State Bar of Cal. v. Findley, 593 F.3d 1048, 1050 (9th Cir. 2010) (“[T]hree judge
panels of our Circuit are bound by prior panel opinions ‘unless an en banc
decision, Supreme Court decision or subsequent legislation undermines those
decisions.’” (quoting Nghiem v. NEC Elec., Inc., 25 F.3d 1437, 1441 (9th Cir.
1994))).
                                          3
3.    Substantial evidence supports the BIA’s conclusion that Fernandez Segura

was ineligible for deferral of removal under CAT. See Flores-Vega, 932 F.3d at

887. The record does not suggest that the BIA failed to consider record evidence.

See Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004). To the contrary, the

BIA, citing to the IJ’s decision, properly concluded that Fernandez Segura’s fear of

torture was based on speculation. See In re J.F.F., 23 I. & N. Dec. 912, 917-18

(A.G. 2006) (“The evidence does not establish that any step in this hypothetical

chain of events is more likely than not to happen, let alone that the entire chain will

come together to result in the probability of torture of respondent.”). Fernandez

Segura has not pointed to any specific evidence in the record that would compel a

conclusion that he will be tortured if removed to Mexico. See Go v. Holder, 640
F.3d 1047, 1053 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.2




      2
       Fernandez Segura’s Motions for Stay of Removal (Dkts. 1 & 8) are denied
as moot. The temporary stay of removal remains in effect until issuance of the
mandate.
                                           4